—In an action to *457recover damages for breach of a construction contract, the plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County (McCaffrey, J.), entered May 2, 2000, which is in its favor and against the defendant in the principal sum of only $50,000.
Ordered that the judgment is affirmed, with costs.
The parties stipulated that the plaintiff was entitled to recover $50,000, representing damages incurred through April 22, 1987. However, the Supreme Court properly denied the plaintiffs application for leave to amend the complaint to include a claim for damages allegedly incurred after April 22, 1987. Leave to amend a pleading should be denied where, as here, the proposed amendment is devoid of merit (see, Fucci v Shellfish, Inc., 277 AD2d 280; Tarantini v Russo Realty Corp., 273 AD2d 458; Fandy Corp. v Lung-Fong Chen, 265 AD2d 450).
The plaintiffs remaining contentions are not properly raised on this appeal. Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.